DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whatley et al (US 2008/0202472).
Regarding claim 1, Whatley discloses a fuel rail for an internal combustion engine (Fig. 1 and 2, shown), comprising: a fuel rail body 32; a fuel inlet component 34, integrated within the fuel rail body as a one-piece component and in fluidic contact with a fuel line (Fig. 1, shown); one or more fuel exit ports, in fluidic contact with a cylinder of a combustion engine (Fig. 2, the shown rail having multiple injectors for injection of fuel into an engine); and one or more fasteners 44, adapted to secure the fuel rail body to a cylinder wall of the cylinder of the combustion engine (Fig. 1 and ¶ [0021], [0023], the fuel rail being secured to the engine block which comprises the cylinder wall).
Whatley fails to disclose its engine being a two-stroke, or any particular type, of engine. However, it is old and well-known in the art to make use of fuel rails and two-stroke engines for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to make use of a two-stroke engine for the engine of Whatley because they are known to produce high amounts of power relative to their size and weight while being easier to start with lower maintenance costs.
Regarding claim 3, the modified Whatley discloses the fuel rail of claim 1, but fails to disclose wherein the fuel rail is manufactured of one or more of carbon steel, aluminum alloys, aluminum, steel, magnesium, plastic, ceramic, composite material, and titanium alloys. Whatley, for its part, discloses that the fuel rail may be produced from “metal” (¶ [0017]).
However, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). In this case, much like In re Leshin, the difference between the prior art and the instant invention is simply the specifics of the material that differ – noting that Whatley also defines the material being in the category of metals which includes the claimed materials. Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to make use of the claimed materials for the fuel rail of Whatley as this would constitute nothing more than choosing from known materials for their intended purpose.
Regarding claim 6, the modified Whatley discloses the fuel rail of claim 1, further comprising one or more fuel injectors in fluidic contact with the one or more exit ports (Fig. 1, shown).
Regarding claim 7, the modified Whatley discloses the fuel rail of claim 1, wherein the fuel inlet port includes a fuel line connection component (Fig. 1, shown inlet including a connection piece extending for a line connection).
Regarding claim 8, the modified Whatley discloses the fuel rail of claim 7, wherein the fuel line connection component comprises a male fitting component (Fig. 1, the shown connector is clearly a male type component for a line to connect around).
Regarding claim 9, the modified Whatley discloses the fuel rail of claim 1, wherein one or more fasteners 42 44 62 contact the fuel rail body 32 and the cylinder wall 22 (Fig. 1 and Fig. 3, the fasteners are shown surrounding the fuel rail body 32 and then being fastened to the engine block 22 which forms the cylinder walls, cylinder walls including the engine block as per applicant’s Fig. 4B which shows the engine block around a cylinder being the “cylinder wall”).
Whatley fails to disclose the fasteners being “formed from a single composite.” However, it would have been obvious to one having ordinary skill in the art before the filing date of the invention to form the fasteners from a single composite material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In this case, the material of the fastener strap portion 42 is noted to be a “plastic” material (¶ [0018]). However, simply forming it from a generic “composite” material (i.e. multiple material composited together) would result from nothing more than routine skill in the art of selecting a known material for its intended use and would not lead to any unexpected results. Further, the exact composite material is not claimed and composites make up an extremely varied group of materials, many including plastics (e.g. fiber reinforced plastics).
Regarding claims 10-11, the modified Whatley discloses the fuel rail of claim 7, but fails to disclose wherein the fuel line connection component comprises a quick coupling component or a barbed fitting, and 
While Whatley discloses a fitting of a male type, the inclusion of a different type of fitting is sufficiently old and well-known in the art for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Whatley to include any one of the various types of fitting according to the design choice and intended use of the engine. It is noted that this simply becomes a simple substitution of one known element (male fitting) for another (i.e. female fitting, quick-coupling, or barbed fitting) as the base device contains a simple and known device as a fitting and its substitution with a different known device would have results from nothing more than predictability, routine experimentation, and common knowledge within the art. MPEP 2143(B).
Regarding claim 12, the modified Whatley discloses the fuel rail of claim 1, wherein the fuel inlet is positioned at a distal end and in-line with the fuel rail body (Fig. 1 and 2, shown).
Regarding claim 13, the modified Whatley discloses the fuel rail of claim 1, but fails to disclose wherein the fuel inlet is positioned perpendicular to the length of the fuel rail body. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the inlet to a perpendicular location, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, the alteration would not change the functionality or efficiency of the device in any way and would result from routine experimentation or the special needs of the engine’s use.

Claims 2, 4, 5, and 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whatley et al (US 2008/0202472) in view of Robinson (US 5,845,621)
Regarding claims 2, 4, 5, 14, and 16, Whatley discloses the limitations as they are discussed in claim 1 above and as they are applied to claims 2, 4, 5 and 14-22, but fails to disclose one or more dampers, positioned in contact with the at least one damper opening, the damper positioned in a damper opening at a distal end and in-line with the fuel body and positioned perpendicular to the length of the body.
Robinson discloses a fuel rail with a pulsation damper (title) which is located within the fuel rail 11 of an engine (Fig. 1, shown), wherein the damper 18 is located on a distal end from the fluid entrance 16 (Fig. 1, shown), and wherein the damper may also be located perpendicularly from the fuel rail length (Fig. 7 and Fig. 8). This device helps alleviate false fuel pressure readings (Col. 1, Lns. 17-20) and overall reduce fuel pressure pulsations (Col. 1, Ln. 65 to Col. 2, Ln. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the fuel rail fo Whatley to include a fuel pulsation damper, such as in Robinson, because it would have reduced the overall amount of fuel pressure pulsations within the rail. 
Regarding claim 15, the modified Whatley discloses the fuel rail assembly of claim 14, wherein the fuel rail body contacts two cylinders of an engine (Fig. 1 of Whatley, the fuel rail runs along the length of the block contacting multiple cylinders via its fastener).
Regarding claim 17, the modified Whatley discloses the two-stroke internal combustion engine of claims 1 and 14 as modified and discussed above, and further including an air intake system, positioned at least partially in one or more of a crankcase and one or more cylinders, for providing air to the crankcase and the cylinders; and an exhaust system for ejecting gases from the one or more cylinders and crankcase. (¶ [0022] and Fig. 1, an intake manifold is show, wherein this is shown positioned to be included in at least one of the cylinders, and as modified above to be two-stroke may also include the crankcase, and wherein an exhaust system is an inherently required device of an engine in order for its functionality (gasses have to be expelled somehow)).
Regarding claim 18, the modified Whatley discloses the two-stroke internal combustion engine of claim 17, wherein the engine comprises two cylinders and a twin fuel rail assembly in fluidic contact with the two cylinders (Fig. 1 of Whatley shows an engine with at least two cylinders with at least two fuel injectors).
Regarding claim 19, the modified Whatley discloses the two-stroke internal combustion engine of claim 18, where the fuel rail comprises a single fuel damper (as modified by Robinson, the fuel rail includes on damper on its distal end or perpendicular from the rails length).
Regarding claim 20, the modified Whatley discloses the two-stroke internal combustion engine of claim 17, but fails to disclose wherein the engine comprises a mono-block with two cylinders and a fuel rail assembly in fluidic contact with a plurality of cylinders within the mono-block. However, examiner takes official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to produce the engine of the modified Whatley as a monobloc engine. Monobloc engines are extremely old and common within the art and would have benefitted Whatley by improving cooling and reducing part count by eliminating the need for gaskets (which can wear and need replaing/producting). This is discussed further in Monobloc (Monobloc Engine, Wikipedia, https://en.wikipedia.org/w/index.php?title=Monobloc_engine&oldid=918641966, Sept. 29th, 2019).
Regarding claim 21, the modified Whatley discloses the two-stroke internal combustion engine of claim 20, wherein the fuel rail assembly is in contact with the cylinders through a single head (¶ [0002], the device is attached to the block or head as shown in Fig. 1 as well and as is common in the art).
Regarding claim 22, the modified Whatley discloses the engine of claims 1 and 14, as modified and disclosed above, but fails to disclose it being mounted on a snowmobile chassis, the snowmobile including handlebars and one or more skis, in contact with the chassis; a drive track, in contact with the chassis; and a drive train, operatively interconnecting the engine with the drive track for delivering propulsive power to the drive track (e.g. typical snowmobile structures). 
Examiner takes official notice that the inclusion of the engine of the modified Whatley on a routine snowmobile would have been obvious to one of ordinary skill in the art before the filing date of the invention. Snowmobiles are common device that is known and including the engine of the modified Whatley would simply constitute applying a known technique (the engine of the modified Whatley) to a known device (snowmobiles) which for the benefits of the modified Whatley to yield predictable results (i.e. an operating snowmobile).
Response to Argument
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. 
Applicant argues:
With regards to claim 1: “Whatley does not disclose a fuel inlet integrated with the fuel rail as a one-piece component,” and further “what does not disclose one or more fasteners adapted to secure the fuel rail body to a cylinder wall of the cylinder of the combustion engine.”
With regards to claim 9: The claim has been amended with new limitations and is addressed above. 
With regards to claim 15: “Whatley does not disclose an embodiment where the fuel rail 32 is in contact with the engine block 22.”
Regarding these arguments:
The claim limitation being discussed is “a fuel inlet component, integrate within the fuel rail body as a one-piece component and in fluidic contact with a fuel line.”  As noted by applicant in their remarks, “fuel line connector 34 appears to be either welded, crimped, or sealed onto a fuel rail 32.” Precisely for these reasons the components can be considered “one-piece” as they would be firmly connected/integrated together as a single piece. 
For the sake of argument, what applicant appears to be arguing is that the fuel rail body and inlet component are formed as an integrated single piece. However, this also would fail to render the limitation allowable for two reasons: this would be a product-by-process limitation, wherein the structure being formed as once piece is merely a method of production and determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the final product is the same whether it is formed as one piece or made one piece later in production; and further, assuming it was not a product-by-process limitation and it was not already one-piece, integrating two structures as one is also nothing more than routine skill in the art, wherein it would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the two components of the fuel rail since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). There would be no functional difference in this case nor would it lead to unexpected results.
Arguments pertaining to the fasteners are addressing the limitation of, “one or more fasteners, adapted to secure the fuel rail body to a cylinder wall of the cylinder of the combustion engine.” It is noted that these fasteners secure the fuel rail body to the cylinder of the engine, the limitation does not specify where they do this, what structures are in direct contact, what types of fasteners are used, or even how it is doing so. Therefore, as applicant notes “the fuel rail mounting system in Whatley connects the fuel rail body 32 to the top portion of the engine block 22.”  Thus the “fasteners” secure the fuel rail body to the cylinder wall, even if it the parts are not all in direct contact. It is also noted that the “cylinder wall” as defined by the instant invention and shown in Fig. 4B includes the upper portions of the cylinder engine block (which is precisely where the fasteners of Whatley secure).
These newly added claim limitations are addressed above with regards to claim 9 which has seen amendments filed on 03/30/2022.
Applicant’s argument stems from the limitation in claim 15 of “the fuel rail body contacts two cylinders of the engine.” It is noted that the “cylinders” in this case includes the engine block forming their cylinder wall as per Fig. 4B and Fig. 6 (which shows the contact point of the rail 102 to be the small portion where the fastener 112 passes through an extension to secure it to the block cylinder wall 110. However, as noted in applicant’s summary in ¶ [0005] where the “skis in contact with the chassis” the word “contact” does not mean “direct contact.” This is shown in applicant’s Fig. 11 wherein Chassis 1104 is not in direct contact with the skis 1112 as the skis clearly (and as per routine and known structure) have a suspension system and attachment system between them and the chassis 1104. Similarly, the drive track 1106 isn’t in direct contact with the chassis as it would not be able to rotate. In the same manner, the fuel rail 32 of Whatley is in contact with the cylinders via its fasteners even if it is not in “direct” contact. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747